Citation Nr: 1640269	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service-connected compensation for accrued benefits purposes only.

2. Entitlement to an earlier effective date for the award of non-service-connected pension benefits, for accrued purposes only.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service with the U.S. Army from January 1972 to March 1981.  He died in February 2004; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in January 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The issue of whether there was clear and unmistakable error (CUE) in a December 1997 rating decision which denied service connection for a right knee injury and lymphoma has been raised by the record in a number of statements from the appellant, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. At the time of his death, the Veteran had no pending claim for service connection for any condition, including a right knee disability or non-Hodgins's lymphoma.

2. Neither a formal nor informal claim for non-service-connected pension benefits was received prior to October 3, 2000.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service-connected compensation for accrued benefits purposes have not been met.  38 U.S.C.A. § 5121(a)  (West 2014); 38 C.F.R. § 3.1000 (2015).

2. The criteria for an earlier effective date for non-service-connected pension for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 5110, 5121(a) (West 2014); 38 C.F.R. §§ 3.400, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The appellant has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
The Board also concludes that VA's duty to assist has been satisfied.  All available service treatment records as well as VA medical records are associated with the claims.  Under 38 C.F.R. § 3.1000 (a), for cases in which the Veteran died before October 10, 2008, claims for accrued benefits are to be decided based on the evidence of record at the time of the Veteran's death and those records deemed to be in VA's possession.  As the Veteran in this case died in February 2004, these provisions are applicable in the instant appeal.  There is no indication outstanding VA treatment records that can be construed to have been in VA's constructive possession at the time of the Veteran's death.   Finally, there has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

As the Veteran died prior to October 10, 2008, the law applicable to accrued benefits provides that certain individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits to which the Veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2015).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2015). 

For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2015).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction (AOJ), the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2015); see also 38 C.F.R. §§ 20.1103, 20.1104 (2015).

I. Service Connection

The appellant asserts entitlement to accrued service connected benefits for both a right knee disability and non-Hodgkin's lymphoma.  However, for the reasons discussed below, the Board finds these benefits are not warranted, as there were no pending claims for service connection for these, or any other disability, at the time of his death.

With respect to a right knee disability, service connection was denied by the AOJ in a December 1997 rating decision.  The Veteran was notified of this decision, but did not file a notice of disagreement within one year of the issuance of the December 1997 rating decision.  Therefore, the December 1997 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  There is no indication that the Veteran subsequently filed a formal or informal application to reopen his disallowed claim of service connection for a right knee disability prior to his death.  As such, the Board finds that a claim of service connection for a right knee disability was not pending at the time of the Veteran's death, and accrued benefits for this claim are not warranted.

With respect to service connection for non-Hodgkin's lymphoma, this disability was also denied by the December 1997 rating decision, which the Veteran did not appeal and is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  In October 2000, the Veteran filed a formal application to reopen this previously disallowed claim of service connection for lymphoma.  In a February 2002 rating decision, the AOJ found that new and material evidence had not been submitted with respect to this issue, and denied the Veteran's application to reopen.  He submitted a timely notice of disagreement in June 2002 and, in July 2002, the AOJ issued a statement of the case (SOC) addressing this issue in July 2002.  While the Veteran did submit a substantive appeal in July 2002, via a VA Form 9, he checked the box indicating that he had read the SOC and intended only those issues discussed below; he then discussed only the determination that his income was excessive so as to preclude payment of non-service-connected pension benefits from September 1997 through October 1998.  There was no mention or suggestion that the Veteran intended at the time to complete an appeal of his claim of service connection for non-Hodgkin's lymphoma.  There is no evidence of record to indicate the Veteran submitted a separate substantive appeal addressing service connection for non-Hodgkin's lymphoma within the required time period.  Furthermore, there is no indication within the record to suggest VA had waived the requirement that a timely substantive appeal be submitted.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the February 2002 decision denying the Veteran's application to reopen a claim of service connection for non-Hodgkin's lymphoma was final, and there is no indication that the Veteran subsequently filed a formal or informal application to reopen his disallowed claim of service connection for non-Hodgkin's lymphoma prior to his death.  As such, the Board finds that a claim of service connection for non-Hodgkin's lymphoma was not pending at the time of the Veteran's death, and accrued benefits for this claim are not warranted.

The Board acknowledges the appellant's assertion that a claim was pending at the time of the Veteran's death and, as such, accrued service connection benefits are warranted.  Indeed, while there was a claim for an earlier effective date for the award of non-service-connected pension benefits pending at the time of the Veteran's death, this does not allow the Board to consider any claim for which the appellant seeks accrued benefits.  Rather, the Board's consideration is limited to those specific claims pending at the time of the Veteran's death which, in this case, did not include any claim for service connection.

The Board also acknowledges the appellant's assertion that the phrase "cash compensation" utilized by the Veteran in his July 2002 VA Form 9 should be construed as also including service connection benefits as, in the appellant's view, "compensation" does not include non-service-connected pension.  However, regardless of what the appellant believes may have been the Veteran's intentions, the Board is bound by the evidence of record which, as discussed above, clearly indicates the Veteran limited his substantive appeal to non-service-connected pension and the issue of excessive income, and did not suggest he intended to complete an appeal of the issue of service connection for non-Hodgkin's lymphoma.

Accordingly, for the reasons discussed above, the Board finds there were no pending claims of service connection for a right knee disability or non-Hodgkin's lymphoma at the time of the Veteran's death.  As such, the instant appeal must be denied.  See 38 C.F.R. § 3.1000.

II. Earlier Effective Date, Non-Service-Connected Pension

The Veteran also claims entitlement to an earlier effective date for an award of non-service-connected pension benefits for accrued benefits purposes.  Initially, the Board observes the Veteran had successfully completed an appeal of this issue, but died before appellate disposition.  Further, the appellant filed a claim for accrued benefits within one year of the Veteran's death.  As such, the requirements for consideration of a claim for accrued benefits have been met with respect to the earlier effective date issue, and the Board will now consider the merits of this claim.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2013).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2013).

A review of the record indicates that neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim of entitlement to non-service-connected pension benefits prior to October 3, 2000.  Rather, on this date, the Veteran submitted a formal application in which he indicated he was applying for both compensation and pension.  While the Veteran did file an earlier claim in August 1997, he marked through each section pertaining to non-service-connected pension, writing either "SC" or "service connected."  Therefore, it is clear that, in August 1997, the Veteran was claiming only service-connected compensation and this claim can in no way be construed as a claim for non-service-connected benefits.

As discussed above, an award of compensation benefits is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  As such, the Board finds that an effective date prior to October 3, 2000, for the award of non-service-connected pension is not warranted, regardless of the Veteran's income prior to this date, as neither the Veteran nor his representative filed a claim for such a benefit prior to this date.  Thus, the appeal must be denied.  Id.





ORDER

Service connection for a right knee disability and non-Hodgkin's lymphoma for accrued benefits purposes is denied.

An earlier effective date for the award of non-service-connected pension for accrued benefits purposes is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


